                                      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 1 of 28



                         1      Andrea Lovell; AZ Bar No. 019882
                                alovell@littler.com
                         2      Sarah O’Keefe; AZ Bar No. 030131
                                sokeefe@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendant
                         7
                         8
                         9                                 UNITED STATES DISTRICT COURT
                     10                                       FOR THE DISTRICT OF ARIZONA
                     11
                     12         Sean Hafner, an individual,
                     13                       Plaintiff,                          Case No.
                     14         v.                                                DEFENDANT’S NOTICE OF
                                                                                  REMOVAL OF CIVIL ACTION
                     15         ADP, LLC, a foreign corporation,                  UNDER 28 U.S.C. §§ 1331, 1441
                                                                                  (FEDERAL QUESTION)
                     16                       Defendant.
                                                                                  (Maricopa County Superior Court
                     17                                                           Case No. CV2020-004580)
                     18
                     19
                                TO:    CLERK OF THE UNITED STATES DISTRICT COURT
                     20                FOR THE DISTRICT OF ARIZONA
                     21                Defendant ADP, LLC (“Defendant”) hereby removes the above-entitled action from

                     22         the Superior Court of the State of Arizona, County of Maricopa, to the United States District

                     23         Court for the District of Arizona. Defendant makes the removal because this Court has original

                     24         jurisdiction under 28 U.S.C. § 1331 and the action is removable under 28 U.S.C. §§ 1441(a),

                     25         (c) and 1446, and Local Rule of Civil Procedure 3.6. Defendant respectfully sets forth the

                     26         following specific grounds for removal on the basis of federal question jurisdiction.

                     27                1.     On April 10, 2020, Plaintiff Sean Hafner (“Plaintiff”) filed a Complaint in the
                                Superior Court of Arizona, Maricopa County, styled Sean Hafner, an individual, vs. ADP,
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 2 of 28



                         1      LLC, a foreign corporation, Case No. CV2020-004580. A true copy of Plaintiff’s Complaint

                         2      (the “Complaint”) is attached to this Notice of Removal as Exhibit 1.

                         3             2.      The Complaint alleges two federal law claims:

                         4                  • Count 1: ADA Violations

                         5                  • Count 2: Retaliation

                         6             3.      Plaintiff served a copy of the Complaint and Summons on Defendant ADP, LLC

                         7      on April 30, 2020. A copy of the Summons, Civil Cover Sheet, and Certificate of Compulsory

                         8      Arbitration, as well as the most recent version of the docket from the state court are attached

                         9      as Exhibit 2. Defendant has attached to this Notice of Removal copies of all process,

                     10         pleadings, and orders served on it in this action in accordance with 28 U.S.C. § 1441 (a) and

                     11         Local Rule 3.6(b).

                     12                4.      This Court has original jurisdiction over the claims Plaintiff asserts against

                     13         Defendant under 28 U.S.C. § 1331 and removal jurisdiction under 28 U.S.C. § 1441(a) because

                     14         his claims involve federal questions via allegations that Defendant violated federal statutes –

                     15         specifically, the Americans with Disabilities Act – in Counts 1-2. A complaint that attempts

                     16         to invoke the protection of federal law is sufficient on its face to create federal question

                     17         jurisdiction. See Burke v. Austin Independent School Dist., 709 F. Supp. 120 (W.D. Tex.

                     18         1987). Federal court jurisdiction attaches even if the federal claim is without merit and is

                     19         subsequently dismissed for failure to state a claim. Id. at 122-25, n.1. Accordingly, Defendant

                     20         is entitled to remove this action under 28 U.S.C. § 1331.

                     21                5.      Notice of this removal is effected properly and timely pursuant to 28 U.S.C. §

                     22         1446 and Rule of Civil Procedure for the Superior Courts of Arizona 4.1(c) (4), because it is

                     23         filed within 30 days after Defendant was served.

                     24                6.      Venue of this Action exists in this District pursuant to 28 U.S.C. § 1441(a)

                     25         because the Superior Court is located within the District.

                     26                7.      Defendant has complied with the notice required under 28 U.S.C. § 1446(d),

                     27         having served Plaintiff with a copy of the Notice of Removal of Civil Action (a copy of which

                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                            -2-
         602.474.3600
                                       Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 3 of 28



                         1      is attached as Exhibit 3), and filed the Notice to State Court of Removal of Civil Action in the

                         2      Superior Court of Maricopa County, Arizona, (a copy of which is attached as Exhibit 4).

                         3               8.        Based on the foregoing, this Action is properly removed to this Court.

                         4               DATED this 20th day of May, 2020.
                         5
                         6
                                                                               /s/ Andrea Lovell
                         7                                                     Andrea Lovell
                                                                               Sarah O’Keefe
                         8                                                     LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant
                         9
                     10         I hereby certify that I electronically
                                transmitted the attached document to the
                     11         Clerk’s Office using the CM/ECF System
                                for filing and transmittal of a Notice of
                     12         Electronic Filing to the following
                                CM/ECF registrants, and emailed a copy
                     13         of same to the following if non-
                                registrants, this day 20th of May, 2020 to:
                     14
                                THE FOSTER GROUP, PLLC
                     15         Troy P. Foster
                                Megan N. Weides
                     16         518 East Willetta Street
                                Phoenix, Arizona 85004
                     17         tfoster@thefosterlaw.com
                                mweides@thefosterlaw.com
                     18
                                Attorneys for Plaintiff
                     19
                     20         /s/ Suzy Walker
                     21
                                4819-6038-7259.1
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                               -3-
         602.474.3600
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 4 of 28




               EXHIBIT 1
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 5 of 28




  Troy P. Foster #017229
1 Megan N. Weides, #033552
2 The Foster Group, PLLC
  518 East Willetta Street
3 Phoenix, Arizona 85004                                                APR 1 0 2020
  Tel: 602-461-7990                                                    CLERK OF
                                                                                  ri-lE
4 tfoster@thefosterlaw.com                                                         SUPERIOR COURT
                                                                               iik:OGPE
                                                                            DEiViY CLERK
5    mweides@thefosterlaw.com
     Attorneys for Plaintiff
6
                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
7
                                IN THE COUNTY OF MARICOPA
8
9    Sean Hafner, an individual,                        Case No.:
                                                                    02020-n4580
10                                         Plaintiff,
                                                                    COMPLAINT
11
     vs.
                                                                (Jury Trial Demanded)
12
     ADP, LLC, a foreign corporation,
13
                                         Defendant.
14
15          For his Complaint against ADP, LLC ("the Company"), Plaintiff Sean Hafner
     ("Plaintiff') alleges as follows:
16
                                  Background Allegations and Jurisdiction
17
            1.     At all times relevant to this Complaint, Plaintiff resided in and is a citizen of
18
     Maricopa County, Arizona.
19
            2.     At all times relevant to this Complaint, Plaintiff worked for the Company.
20          3.     At all times relevant to this Complaint, the Company was a corporation
21   authorized to conduct, and was conducting, business in Maricopa County, Arizona.
22          4.     Plaintiff worked in the role as a customer service representative for the
23 Company beginning on or around August of 2018.
24      5.    The Company terminated Plaintiff's employment on September 18, 2019.
            6.      The Company employs 15 or more employees.
25



                                                    1
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 6 of 28




 1          7.     The Company is not exempt from the Americans with Disabilities Act of

2    1990, as amended.
            8.     The Company is an employer as defined in 42 U.S.C. § 12111.
3
            9.     Plaintiff was an employee as defined in 42 U.S.C. § 12111.
4
            10.    Plaintiff filed a Charge of Discrimination against the Company with the
 5
     EEOC on or about February 6,2020. See Charge No. 540-2020-00062, attached as Exhibit
6
     1.
 7          11.    On February 25,2020, the EEOC issued Plaintiff a Notice of Right to Sue,
 8   which is attached as Exhibit 2.
 9          12.    Plaintiffs Complaint has been filed within 90 days from receipt of
10 authorization to bring a civil action.
11        13. Plaintiff has exhausted his administrative remedies.
            14.    Jurisdiction and venue are appropriate in this Court.
12
                         Everything Changes with Plaintiffs Disabling Conditions.
13
            15.    On or about November of 2018, Plaintiff was diagnosed with Post Traumatic
14
     Stress Disorder ("PTSD") and Obsessive Compulsive Disorder ("OCD").
15          16.    In or around December of 2018, Plaintiff was experiencing symptoms of his
16   conditions and requested a medical leave of absence.
17          17.    Plaintiff was directed to the Defendant's third-party provider to complete the
18 process of obtaining approval for medical leave.
19          18.    While his request for leave was pending, a relative of Plaintiff passed away
     and he requested time away for bereavement.
20
            19.    Plaintiffs supervisor contacted him several times, while he was out on
21
     bereavement, and asked for documentation of the relative passing away.
22
            20.    Already dealing with his disabling conditions and a relative passing away,
23
     repeated calls from his supervisor just further exacerbated his conditions.
24          21.    As a result, Plaintiff inadvertently sent his supervisor incorrect
25   documentation.



                                                 2
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 7 of 28




1           22.    When he discovered his err, Plaintiff attempted to correct it with his

2 supervisor on multiple occasions, to no avail.
         23. Plaintiff subsequently took medical leave from on or about December 8, 2018
3
  through early February of 2019.
4
         24. Notably, Plaintiff had another relative pass away prior to his diagnosis and
5
  neither his supervisor nor Defendant requested documentation for that bereavement time
6
  off.
7
                                           Your Time Is Up
8
         25. Plaintiff returned to work in February and did not experience any severe
9 issues with his disabilities.
10          26.    As his conditions' symptoms can fluctuate, Plaintiff suffered another setback
11   and requested another medical leave of absence.
12          27.    Plaintiffs leave was approved from May of 2019 though early July of 2019.
13          28.    On or about July 11,2019, Plaintiff returned to work and presented Defendan
     a request for intermittent leave, as needed.
14
            29.    Later that day, Plaintiff was called into a meeting with his supervisor and an
15
     BR employee.
16
            30.    During that meeting, Plaintiff was told that he could not miss any more days
17
     of work and his request for intermittent leave was denied.
18          31.    Plaintiff continued to work and did not miss any more days.
19          32.    A few weeks later on July 29, 2019, Plaintiff was terminated anyway.
20                                  Allegations Concerning Damages
21          33.    As a result of his termination, Plaintiff's medical condition worsened.

22          34.    Plaintiff's termination eliminated and/or reduced his future income and
     resulted in a loss of wages.
23
            35.    Plaintiff's termination made finding replacement employment difficult.
24
            36.    Plaintiff has suffered emotional distress, lost wages, and compensatory
25
     damages as a result of his termination.



                                                    3
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 8 of 28




 1                                          LEGAL CLAIMS

2                                     Count One: ADA Violations
             37.    Plaintiff reincorporates allegations in paragraphs 1-36 as if fully set forth
 3
     here.
4
             38.    At all relevant times, Plaintiff had an impairment that substantially limited
 5
     one or more life activities.
 6
             39.    Plaintiff's conditions substantially impair his brain's ability to think, process
 7 thoughts, and control feelings or impulses.
 8           40.    Plaintiffs conditions are not temporary in nature and have no cure.
 9           41.    At all relevant times, Plaintiff was qualified to perform the essential functions
10   of his job with or without a reasonable accommodation.

11           42.    At all relevant times, Plaintiff had a qualifying disability pursuant to the
     ADA.
12
             43.    The Company knew of Plaintiff's condition.
13
             44.     Plaintiff made a request for accommodation with intermittent leave.
14
             45.    The Company denied Plaintiff's request
15           46.     The Company failed to engage in the interactive process.
16           47.     The Company terminated Plaintiff shortly after his accommodation request
17 and immediately after his return from medical leave.
18           48.     Plaintiff is entitled to back pay, front pay, compensatory damages, and his
19 reasonable attorneys' fees and costs.
20                                  Count Two: Retaliation
             49.     Plaintiff reincorporates allegations in paragraphs 1-48 as if fully set forth
21
     here.
22
             50.     Plaintiff engaged in protected activity when he requested an accommodation
23
     for his disabilities.
24           51.     Immediately upon his return from medical leave, Plaintiff was told he could
25 no longer miss work.




                                                  4
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 9 of 28




 1         52.     Further, Plaintiff was told his accommodation request for intermittent leave

 2   was denied.
           53.     Plaintiff was terminated just a few weeks after he requested the
 3
     accommodation.
 4
           54.     Plaintiff's termination is a direct result of his disabilities and request for an
 5
     accommodation.
 6
                                                  Conclusion
 7         THEREFORE, Plaintiff respectfully requests the following relief:
 8        A. A judgment in his favor against the Company;
 9        B. An award of back pay, front pay, and compensatory damages;
10        C. Injunctive relief against the Company to prohibit future violations of the ADA;

11        D. Pre- and post-judgment interest on award;
          E. Reasonable attorneys' fees and costs; and
12
          F. All other appropriate equitable relief.
13
          DATED this 9th day of April, 2020.
14
                                          The Foster Group, PLLC
15
16
17                                        /s/ Megan Weides
                                          Troy P. Foster
18                                        Megan Weides
19                                        518 East Willetta Street
                                          Phoenix, Arizona 85004
20                                        Counsel for Plaintiff
21
22
23
24
25



                                                 5
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 10 of 28




                 EXHIBIT 'I
      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 11 of 28




                         CHARE.OF DIStRIMINATiON                                                 Cithige‘: rreseisttatcf;            AllfaM
                                                                                                                                          —=. ,'64.C1
                                                                                                                                                    '.7—'--
                                                                                                                                                      1W.
          . • .-,— , „:. • . -....,-. m ) it ,......-:.$ et: ri ivii 514r: 1, wil sou-VAL           El. /TPA
                i•,-- -- :: : ' .404-re. -, Iu ft. i ct, t.,,r, in .1 it nn
                                                                      E EOC         540-2020-00062
                                                                                                       '
                          . _ ARIZONA AITORNEY GENERAL'S OFFICE, CIVIL RIGHTSDIVISION       It nd EFOC
r---2r-•                                                             174,401,4414- e         flan     . .
                                               """mx=rsreacr
' 1 ,t - - - .14„,,„4   s•-:r
                           • .., rus.o
                                 . .,                                                                               wirpi *VW.                 Yrs,d Veto
                     _
  Mk,5-04.tf-,HAF.1.1ER                                                                                       C480) 51141913
                                                                                                                     . .
  r-,        .              -            oxo kl-IttorlAMew,
  701 W GROVE PKWY,127, 'TEMPE, Az 85283


  '4'11"'-'1,43.t?'     r11."1.41-41":4tgart43vtofi-!.WD10Sql6"%Act,IFY.'AImisnOttillOCIIiriTInsg, 41' StaWar ;tee rits.'erninsfe-Aqincy
 ,Th;t111f,14Ttsfalrip dri'Av•intt t',4.sr, 00e.ri CirnkortVO4vetki.:«): bnifet•AtArettiARAWatal '.                                                 --
  e: -z,                                                                            1 1.0;e4giStii fl""."'                                  . ssiinkti*
  ADO 04                                                           I                                            -15 • 100            i 000) 225-5237
                                                                                                                                              _ _.
  !MrtrAdlir4"4 - - •                                                                                                                                              .
                                        :PI? .ItaIi_ 1'411! Cdd! '
  113 WEST 8I0-SALADO PARKWAY: TEMPER 'Az 85231
                                                   . ....

                                                                                                            Ma .411 gif 4 .t:1.4,,          lisbneXT,

  t.'/PilAtn61:!                                                               MI. pa e erg 7,1? Oft.


   CtiCtiP47.4110 NiZED.0,4 tekst1 rporaohils, liV.:111i                                                            attiLl Daq.74,04,1117.0041'9L5T:
                                                                                                                        „ .Egtio. ,          Woo
     El i4el. El oztoA                       .. IIII vie,       111 ilLegiii                i4siinnfiljir#.          1-041.,2019            •,.67729129;91:
            11$ ft,44,.-41               0 Ai; El cishqw, . 0 ,5L'4ETicyliaitliii.0.1                 -
       .       CI 01.11It
                     -    tAli1.0".                                                          .     1::1 r:qt1watttgiserrict
   oitriariCtis.PhIsAPperroawsit rsvw
                                    L uf 'woo, orrave ow p,,,,epifji.   ,        . ,                .
    1,04; briet1 by the 6006,00nried flesimitolont'Irksir
                                             . . .               aioupcl'AiiiRsc !yr
                                                                                  .. i.o30   AS B_,Cyitomer
                                                                                       . . ....    . _. „    i" eeylce.
                                                                                                                  ,. ,
    Ripit66.iiiiititni:

      rn_ar .atotind flovembtf of ;018,.1 was tilag-ri4dd:Yllitli'0,iffiablIliw In or drifinid adcerlitior.of 2010, I.
    notIffirchhO ROifibrid60t'oxf' requiistectilr.ne off tbrouph a inidl,c0114io: I Waiiibte:to 0.6E0,0 friyli...iii                                       .       '
    tffrOtirift'1 tbffd. ripitie entity, '1116 oho protio, 4c. b le.                   ...uff, thg. lispoiltleitt had tali knowledge of imy                    '
    iftooliffity iiiiif eg-0.fikrAfino triv.44y, !op 41i,cilitid December iit.2018:a'irelatfie Oilied iiiiaY,.ii:a restalt;1 ,
    titiiilkitati .116)0.asyfoiftif,1*.tifiveflieoL Shortly pftetwards..,‘IthIle.t.s.Woy.0fib*OrOilIte.niiirit:IA4e..'eOriticti,d
• by. Nor,40:131VontciSupervIsar) *0ff trulfjnIfijW0sIfint Arid .n00 fOr.'..dociffolo.fetItin*ifmartfotg if*. • .
' at4gkie:Pm in' obtifft.:00.clObir. II, 2010; 0                  . 6 to'llariii0I1J4Oli'llgificrYli0iritititlant Otteinlits to
    antikamV,.the'sjloptorim pr my dise.10111ty were oxotetkatod'on.0 f loptIvertd.OW 'orlt..illrifirfcorlif.c;
 . di3Cum.00bIt160.,In addlifon, flir.reasf5ns iifttlYtfoo,to.marco.000iitc% - isqperyloti attOrilpts:to contact;
     rife, nly, disig bill* viariltilie0 atfd at that porOfi, I ikiquAstidififtdfcal leaYe• figrri...affinfc4dirlatOlyp4drtiber .
     8;.'-2010'aiibtoaliekolii. FcibrueIfor 2010. _I was also On medlc'aliaaqd from May of .2010.itiraugh• early Jul ,
  Poorl ifetslifiPS 10,4 AM Ilarn Win IttiVi,r411:0 stkil         Cr 144:riellipir,. nom" neuvpr.deetswAs•w4 Au ettgasire                       . orporrJetswirdrs
    ' °it' f41,wr    itt°  "P's.iyitkinAl I O*411! OW s dui op i co f t,,3,.., ..ityrtwer
  ' will 1 ky 1 t porratccouv yiatIg 0:4r1r pvirrilsettlfig  of  1141 .tirliV     4'7
   3441.141.til . filth IIIIIVAltig4MTS4                                                     I I!" W br Crit,P.1 If.1.11. I tq Ieed V* iilt.44t1w0e arl out 4
  .1 decent ilpfor Pa • I.7.0110.110fYINII.lho fOW. n this r??Oitleti• IS intt 10 PIO 11,4!!Ho ' ,nay.*gt                            -IntftirtbNi mom. Wit
                                                                                    r   .   ilOriMiiit  c4 ctiwtr...44N; •


         1341110y5icjimil*5ifin 116fnir on 02.0&2020 07a4 pm                                . montoluto min moor; To futon ;Al mir tamt
                                  EST                                                        I knOfe din •14.1 -
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 12 of 28




 .tr••sy. too; a it:A                           alimosed••••••••••••••••
                                                                                                                          :04F.(4-M-2; crno-
                        CHAIICIV,10e, DIS,CItIMINAT                                                               -        tbt
          vin •Lai" C4 libel L11'41144;4                 I •Sil. I•higgrOjtv...! M•                   (.0'4
                VI 00.1 aS4 I'll, ifnvitIntir6w16,14.•                     tort
                                                                             .         . •  , -og.92;
                                                                                   ".54020070
                               ARIZONA.ATTORNUY GENERAVS:PFFICri,PVIL'AIGICISOrYISIOit     ritit E.Mc,
                                              -
                                                iinargrAxo air* driV' "
    af,201.9,
                   ral um on or atlovrjuiy:I.,4 ,.201 o. I !no.caIhtd1no,1 rtteisilair vaillpia_ry AnriZi,ltpermrsOpoi
    istra Pip Kb: Dpjerat I Singfrvisai)1 it'a recifmy ietum trAyritrW.I:ti:eid oces:aliteit tfjellOpprideist).411 BO
        d nal request fki".1i1011111itailVloilifit.•                        *iftnCetlnp,,1:i94. tatti that I eauktetio rtga!
   mL an, dkVa or tioric. rriiitsiotrift, I as A4,1tijttiatrivativrciaitsDbrfra:90*"wou1u not be CmIda-4 On
      i!tiltiiiikitity, 49: .010„ I skiri-Oillod ii1t.O rnpatliiii with Mary Alf.ri tqlladrimar! (1110,and MbitO BuIJOnIC
                       orictrabliin.'001ag ihta riia'agrib W5 fad             Wiit/imitiatiii,togfhitstilhiilly*sion'rdr
   iirlar,whyttntri
                      , - ••        .
 , LifiY;,a_rip.polrit,01.4911k911PQq•kbbt was itter.giai*:iiiirthWirkoilict. dOkurfar4t(thithat was. PrOvid°4
' to the RnspondenL in or arrokint1. 13dcdiali.ar74120111: Utifiit Iiitarmaati and belief Ipade Maria 84anii,
     tsupciiiIior).Orati atiliC IlOtitki'irj.iidibtiemtitelliti&Corct It it'll xnuftrpie actisroas:mat-cceuljank
                                               rpiiktiailpts:"IrViiiirjgairsint, 1.01 iiipitthi!it:ithr. to my medical 15500; •
     IMO 104i4n'OttierrAhtvc that passed K1-illesParidiit'triatiirat.ifralre411. Adel: hoip
     ditiOotapcai aricp ai5 1 Od- rdWastad"days                 without                        iit:ricdesedikdieit
                                                                                                      i              aior.
                   -      - . • W s* •              .
          .
     I bylit.tve Mott have. biett                                                                         of
      with OtsaUllitlos Act LII 1990 as aritthridadi'l hiliav,i1614, 1,Wa%rataitatid against bgailia's Laikag,tdi-
     lek,b-901iliiiccotitirn4obtion. fir .friterraittaht lemia In irlatatIon10 thi:AiOti,,,Vititti:ipsataiitttilAceit
                                                                                         rtert
               as amended..




                                                                                      •                              _    _
                                 bisl,li Ib OCiit3iu               AlgffifYi.         tiwbsdiy c- storporprdpwritiopitc•acorevornsestrffrniAtirera...
   I/ Ar,sii I Ali! Iona   notrittqo ill c.hamiini4446.1i:61.0tiqp:k ortnn'
   orr.1.1 nlycnkelita nAtor       tynNin aracateni,of ttitduitt zs,
   a4:4nLinco, Walt their ariciitairaii:- • .                   •
      attainurrier otnalty 13, pgiAny thatUla3ibcitals,Eril nrurcoram-t                 Pr_O, r 01, a     trot               lhobia4 citaisfottid       41 I
                                                                                        Win tik       bin 'at 'iny lifilvilikige:Itihninkfith and beige
                                                                                                      ofinimAitiatti             •-      •                 t'

                        111'"Ott,!;*ati itiOr 0/1 92-064020' 0724'
                                                                                      i mama. Ipt
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 13 of 28




                 EXHIBIT 2
  Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 14 of 28




               u.s; EQUAL EMPLOYMENT OPPORTUNITYf - ,
                                                      COMMISSION
                                                            •  :

                              Phaenl* District Office
                                                         mom orrifis?4y*,‘
                                                                         ,
                                                                      Wailriami•A"221   .&6raee3
                                                                                      rt;       ragl. t
                                                                loital.e trrifitallat ' -Tyy;
                                                                    „
                                                                                                        ;r20
                                                                            l'hut" 5e.silrilkw'rEfiOikqatia
                                                                                '       VI' (NW 610.1502 -
                                                                                        0,4104{140rh.
 San Hiner
'7(31 W Olottg          127
 TemP,6: fa'ad133

SphAiicV 13mt$60toi•Cherge
hada Nurriber. 5462610400082

Dork tietr(Ha1per-

Thp_tipiose of this jotter is to intorni you Jhai ttlie EatO htii.detwIt!deli I rivesttgetIon
     the abOye:reMienced ctiqrge of epiployment'
 inf.:gni:40m In the tile ,including the Informatien yoU sobroiiied.:148, t99 ti9.2 .04
 beljeve that addigerial inwittigation writtid reiutt
           _
 The .EEOC -has terminated its investigation tnte; ;Our-011q6atipns. While we fully,
:yridar.pla.nd L11140114 parties, to a chime okra haVei v061 hirn . 4liw.s11:16.1'11* avaHablo
 eyi4Orice'guppettsItheir reOpeatv-ApAsiticiiii; our final diter1ninplio4..rOit comport with
 our interkretatIon, or the availatitrievideilieeridpe la.keyie en_force, Th16%leiter         "th-a*
 eitclosed,d6tufri6ntg will 'disniiist yatir.tbia.and                                    ib
                                                                   20110D will bela.)5.6.ii„L
                  "
 fnclos0,4 is your bisaiissal•and, hitilice.citiRlithtt9:Site. The ,..6)srTli.§a,1 *it NO-16.1,100
 explain your tight la pursue Old           la,Caurt, If you.VOnt.fo,fitirtiO:y0t;_le,t0glit, you
 may ddq on your owe:hy                                    ta*!,vottitn. accdfys fiam dj.g.. dale:
 th:a.tgq.fivP11/4/                      mia
                       N°00. %Y.Pd,011.0—:   , 4 Of,Y#,fr 100 isOw.O.a.#1.rgiei# reicwI or
,d04 of rthcezteT cif 10;tslip;rce,.t4000ilet.cs epefter. If you do.nat:fife a faitpuif *Ivo.the
40ired 90.0y pefOsi, your rIght .19 MO'd lawsuit In Ihis kitte?*11cixiiiiaAnd cannot be
ipslorod gy#E0C.

Ifyou haVe-any.quostions, pieaso fool free.to.contact roo:AtA6,92j.6407.502e.


       FEB 1.5 20P1
 Dätè

 CC%
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 15 of 28




                                        U.S. EatiAt al:OVONTOPP.ORTUNITY commtssion

                                               •Distai0AVAO,Nig1aifOF,RidH1s
lire Soap Hairtor                                               ham: Thiielsix plittiii ctinci
      701 VV Grove !Inv*, t27                                         'moo r4odh ContralAvo
      TO* z e.qpia •                                                                       ( Sulfa
                                                                                                 690
                                                                                            Phoenix, A?-11.5912.


        EJ
                                     nTiAroa CM 4$40i.71nri '
 FE= Chia* No                                  EECCItikOar:Misirr..                                  TOpriann tto.
    ,•       .   .1   •
                                            Aire* A.,Y,Oita,
 ron,zo;o:titn)62: .                       -aforternent
                                                   ,    AuFierilsor                                  (602) 05028
                         t               —.               _
 'Tf:16 tet.i.ei-A.40511   4.G. 170, FILE ON THIS CHARGE FOR THE FOLLOWING REASON
    ,          Tho foliknEtiped In lho'ctiiip to sisto n     !KAN* any ortna &Wes eniCroxd hy the F.E0C.
        ED       Veto- áiiagiiins fihYtiol frototio.e', dsatitily,rAYIntle0 -by Ihnp:lnifahOnsW.tli Ofnal:irlies'At

    E:1TIi. Reaionc,ii riploti less than the rkociiiie ntrikii„eitilitilgess or In naiiitlIl1irii4 c‘tifej?.3 P.
                                                                                                               I.;$.1.05i

                       O*46, wts4 fat :Iirneti                EECrt: in itqies          You'.              pop ertili the 014110 Illillattg0
                 rliwtOt.r.tirton OR:hi-or Chatuil
        ED       Th0. !::EciP,!*TjER`                            itiriseoupati      istjaiun bid Etiz li'unehleito if:61114 11404,
                 itfont. lion oteryn0 othilearbk:iiklartii4 or to-statute": 'This              Oat chi:16000th' ts."'1,2
                                                                                                                      6°._inia-Larei4 MLh
                                                            dr.:014A itotrtilriltdifrionsuueri                             Gh.P•itc1; "
                 Th6 EECiC Poi Mostar in inasiii at lila State arti'cilia`koniticrmint FraclieeS aspswitilieltveV4aIed this Gh5II

        El pm& prirtsitaek)

                                                  N
                                                  • OTICE OFSIJIT   " RIGHT5
                                           '5lairi*Ag6ilf,Pinint.tesxhidfit int'iturt4
                                                                                 .        .
Ville VII, the Amu ricaris, with Dlsahilitigs Act, the'Gcnt;lie InfcnmatiOn Nondiscrimination Act, o r,the Age
biecrirnin-ition In Einkleirirkira Act This                                                      to„Suri that rvOyrill .ond you
                                 tt.e                    ferfeiel l.,v bsc,. on Mo charge in latlatalVislale'court,,Your
inwiii" I ,must Mad WIrHIN 2riiiiAV0,1Of your receIpt of this:noiictglir veal, riglit to sd p.6sed on this charm.: will Etp,.
141 (The time !Alt Sort       Ouit bi..cd on a astniteteepstittibVTinii be chfitir:erit

•Equal Pay MI (F.PAi; EPA suits mint ee (Ned In 14_dtirol or Wile court nitiork2yeurs,(3 wars ropmflful V loletkres) of Ma
 allOgod EitAIihdirpayatent. TVs ine.scs"that isackpay duo fist any violation's that *can mid mote trine "i imam n'sfoniol.
                         a nott hatltiht
                                  coecio.                                                            _ _
 bIeittig you
           • file stilt my
                                                             ., 4
                                                       • 'Cln ills:11r of we oi?Frtynscpn

                                                                  .       _
                                                                                                                      IFE8Z 5-2920'
                                                                         A4
                                                                   IA 146 !II _i!d Ite                                    P.:II MAI
                                                                    Metric! Diregor.
I. C5
           Nolarin Aftrnalcro,
           teelar
           ADRi
           "Ciiie'AtiP.Blvd
                               mos.
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 16 of 28




     Troy P. Foster, #017229
1
     Megan N. Weides, #033552
2    The Foster Group, PLLC
     518 East Willetta Street
3    Phoenix, Arizona 85004                                                   ApR       0 2020
     Tel: 602-461-7990                                                        ci--. •
4    tfoster@thefosterlaw.com
5    mweides@thefosterlaw.com                                                           •     --" .2 PcouRr
     Attorneys for Plaintiff                                                                -••
6
7                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                   IN THE COUNTY OF MARICOPA
9
      Sean Hafner, an individual                           Case No.:
10
11                                                           CERTIFICALA &&17JiSiMW °
12    vs.                                                           ARBITRATION

13    ADP, LLC, a foreign corporation„                                (Jury Trial Demanded)

14                                        Defendant.
15           The undersigned certified that she knows the dollar limits and any other limitations set forth
16   by local rules of practice for the applicable superior court, and further certifies this case is not

17   subject to compulsory arbitration, as provided by Rules 72 through 76 of the Arizona Rules of Civil
     Procedure because the amount of the award sought exceeds the jurisdictional limit set forth in L.R.
18
     3.10(a).
19
            DATED this 9th day of April, 2020.
20
                                              The Foster Group, PLLC
21
22
                                              Troy P. Foster
23                                            Megan N. Weides
                                              518 East Willetta Street
24                                            Phoenix, Arizona 85004
                                              Counsel for Plaintiff
25



                                                      1
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 17 of 28




                EXHIBIT 2
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 18 of 28




     Troy P. Foster #017229
 1
     Megan N. Weides, #033552
 2   The Foster Group, PLLC
     518 East Willetta Street
 3   Phoenix, Arizona 85004
     Tel: 602-461-7990
 4   tfoster®thefosterlaw.com
 5   mweides@thefosterlaw.com
     Attorneys for Plaintff
                                                          ORIGNAL
 6

 7               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                IN THE COUNTY OF MARICOPA
 9
     Sean Hafner, an individual,                    Case No.:
10
                                                                      CV2020-0U4580
11                                                                  SUMMONS
12   VS.
                                                              (Jury Trial Demanded)
13   ADP, LLC, a foreign corporation,
14                                    Defendant.                        r•

15                                      STATE OF ARIZONA TO:
16                                                 ADP, LLC

17          YOU ARE HEREBY SUMMONED and required to appear and defend, Within the,,:. r.tron

18   time applicable, in this action in this Court. If served within Arizona, you shall appear and
     defend within 20 days after the service upon you of the Summons and Complaint, exclusive
19
     of the day of service. If served out of the State of Arizona-whether by direct service, by
20
     registered on certified mail, or by publication-you shall appear and defend within 30 days
21
     after the service of the Summons and Complaint upon you is complete, exclusive of the day
22   of service. Direct service is complete when made.
23          YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
24   within the time applicable, judgment by default may be rendered against you for the relief
25   demanded in the Complaint.
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 19 of 28




 1          YOU ARE CAUTIONED that in order to appear and defend, you must file an

2    Answer or proper response in writing with the Clerk of this Court, accompanied by the
     necessary filing fee, with the time required, and you are required to serve a copy of any
 3
     Answer or response upon the Plaintiff's attorney. ARCP 10(d); ARS section 12-311; ARC
4
     5.
 5
            The name and address of Plaintiff's attorney is:
6
 7                                          Troy P. Foster
                                          Megan N. Weides
 8                                    The Foster Group, PLLC
                                        518 East Willetta Street
9                                       Phoenix, Arizona 85004
10
            Request for reasonable accommodations for persons with disabilities must be made
11
     to the division assigned to the case by the party needing accommodation or his/her counsel
12
     at least three (3) judicial days in advance of a scheduled proceeding. Request for an
13
     interpreter for persons with limited English proficiency must be made to the division
14   assigned to the case by the party needing the interpreter and/or translator or his/her counsel
15   at least ten (10) judicial days in advance of a scheduled court proceedings.
16          YOU ARE CAUTIONED that in order to appear and defend, you must file an
17   Answer or proper response in writing with the Clerk of this Court, accompanied by the

18   necessary filing fee, within the time required, and you are required to serve a copy of any
     Answer or response upon the Plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.,
19
     A.R.S. 14 § 12-311.
20
            SIGNED AND SEAL
21                        •
                                                      RK OF THE SUPERIOR COURT
22
                                                                                      JEFF FINE, C
23
24

25




                                                 2
                     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 20 of 28

▪    lalkeSuperior Court of the State of Arizona
     In and For the County of
                                                                    Is Interpreter Needed? 0 Yes

     Case Number CV 202(1-0u4580                                    If yes, what language(s):

     CIVIL COVER SHEET- NEW FILING ONLY
              (Please Type or Print)
                                                                                                       •    rup
                                        f0S4601.0)101 tiak3                                                   FILED        Rr
                                                                                                APR
     Plaintiffs Attorney                                                                              0
                                                                                                      A Waft. Dem"
     Attorney Bar Number



•   eklaintiffs            (List all)      Plaintiff's Address*                        Phone #:           Email Address:
        (411/1                           C41) 17C0      r                            tati9 Litpl
                                          s(b E
     (List additional Plaintiffs on page two and/or attach a separate sheet).


     Defendant's Name(s): (List All)
      AD 19 I LL


     (List additional Defendants on page two and/or attach a separate sheet)



                RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
       IMPORTANT: Any case category that has an asterisk r) MUST have a dollar amount claimed
     or Tier selected. State the monetary amount in controversy or place an "X" next to the discovery tier
                     to which the pleadings allege the case would belong under Rule 26.2.



                 ount Claimed $4         Do                       0 Tier 1       .Tier 2 0 Tier 3



                                                      NATURE OF ACTION
      Place an "X" next to the one case category that most accurately describes your primary case. Any
      case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                              indicated above.


     100 TORT MOTOR VEHICLE:
                                                                         0102 Property Damage'
     0101 Non-Death/Personal Injury*                                   . 0103 Wrongful Death*

     ©Superior Court of Arizona In Maricopa County                 Page 1 of 3                        CV10f- 010119
       ALL RIGHTS RESERVED
     Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 21 of 28




     Troy P. Foster, #017229
1
     Megan N. Weides, #033552
2    The Foster Group, PLLC
     518 East Willetta Street
3    Phoenix, Arizona 85004                                                   ApR       0 2020
     Tel: 602-461-7990                                                        ci--. •
4    tfoster@thefosterlaw.com
5    mweides@thefosterlaw.com                                                           •     --" .2 PcouRr
     Attorneys for Plaintiff                                                                -••
6
7                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                   IN THE COUNTY OF MARICOPA
9
      Sean Hafner, an individual                           Case No.:
10
11                                                           CERTIFICALA &&17JiSiMW °
12    vs.                                                           ARBITRATION

13    ADP, LLC, a foreign corporation„                                (Jury Trial Demanded)

14                                        Defendant.
15           The undersigned certified that she knows the dollar limits and any other limitations set forth
16   by local rules of practice for the applicable superior court, and further certifies this case is not

17   subject to compulsory arbitration, as provided by Rules 72 through 76 of the Arizona Rules of Civil
     Procedure because the amount of the award sought exceeds the jurisdictional limit set forth in L.R.
18
     3.10(a).
19
            DATED this 9th day of April, 2020.
20
                                              The Foster Group, PLLC
21
22
                                              Troy P. Foster
23                                            Megan N. Weides
                                              518 East Willetta Street
24                                            Phoenix, Arizona 85004
                                              Counsel for Plaintiff
25



                                                      1
5/5/2020                Case 2:20-cv-00986-DGC Civil
                                               Document         1 Filed- 05/20/20
                                                     Court Case Information Case History Page 22 of 28



      Language
  Select  Docket
 Powered by          Translate




           Civil Court Case Information - Case History

      Case Information
      Case Number:       CV2020-004580               Judge:        Kemp, Michael
      File Date:         4/10/2020                   Location:     Downtown
      Case Type:         Civil

      Party Information
      Party Name                                Relationship                       Sex         Attorney
      Sean Hafner                               Plaintiff                          Male        Megan Weides
      A D P, L L C                              Defendant                                      Pro Per


      Case Documents
      Filing Date           Description                                                       Docket Date     Filing Party
      5/4/2020              AFS - Affidavit Of Service                                        5/5/2020
      NOTE: Certificate of Service by Private Process server
      4/10/2020             COM - Complaint                                                   4/13/2020
      4/10/2020             CCN - Cert Arbitration - Not Subject                              4/13/2020
      4/10/2020             CSH - Coversheet                                                  4/13/2020


      Case Calendar
      There are no calendar events on file


      Judgments
      There are no judgments on file




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV2020-004580                                  1/2
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 23 of 28




                EXHIBIT 3
                                      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 24 of 28



                         1      Andrea Lovell; AZ Bar No. 019882
                                alovell@littler.com
                         2      Sarah O’Keefe; AZ Bar No. 030131
                                sokeefe@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendant
                         7
                         8                         SUPERIOR COURT OF THE STATE OF ARIZONA
                         9                                      COUNTY OF MARICOPA
                     10
                     11         Sean Hafner, an individual,                      Case No. CV2020-004580
                     12                      Plaintiff,                          NOTICE TO ADVERSE PARTY OF
                                                                                 REMOVAL OF CIVIL ACTION TO
                     13         v.                                               FEDERAL COURT
                     14         ADP, LLC, a foreign corporation,
                     15                      Defendant.
                     16
                     17         TO:    PLAINTIFF Sean Hafner and his counsel:
                     18                PLEASE TAKE NOTICE that on May 20, 2020, Defendant ADP, LLC filed a Notice
                     19         of Removal of Civil Action under 28 U.S.C. §§ 1331, 1441(a), (c) and 1446, and Local Rule
                     20         of Civil Procedure 3.6, with the Clerk of the United States District Court for the District of
                     21         Arizona. A copy of the Notice of Removal is attached as Exhibit A.
                     22                Please also take notice that the filing of the Notice of Removal with the Clerk of this
                     23         Court effects the removal of the action in accordance with 28 U.S.C. § 1446(d).
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 25 of 28



                         1               DATED this 20th day of May, 2020.
                         2
                         3
                                                                        /s/ Andrea Lovell
                         4                                              Andrea Lovell
                                                                        Sarah O’Keefe
                         5                                              LITTLER MENDELSON, P.C.
                                                                        Attorneys for Defendant
                         6
                         7
                                ORIGINAL of the foregoing e-filed
                         8      this 20th day of May, 2020; and
                         9      COPY of the foregoing emailed this
                                same date to:
                     10
                                THE FOSTER GROUP, PLLC
                     11         Troy P. Foster
                                Megan N. Weides
                     12         518 East Willetta Street
                                Phoenix, Arizona 85004
                     13         tfoster@thefosterlaw.com
                                mweides@thefosterlaw.com
                     14
                                Attorneys for Plaintiff
                     15
                     16         /s/ Suzy Walker
                     17         4852-7310-0987.1


                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                      -2-
         602.474.3600
Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 26 of 28




                EXHIBIT 4
                                      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 27 of 28



                         1      Andrea Lovell; AZ Bar No. 019882
                                alovell@littler.com
                         2      Sarah O’Keefe; AZ Bar No. 030131
                                sokeefe@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendant
                         7
                         8                         SUPERIOR COURT OF THE STATE OF ARIZONA
                         9                                      COUNTY OF MARICOPA
                     10
                     11         Sean Hafner, an individual,                      Case No. CV2020-004580
                     12                      Plaintiff,                          NOTICE TO STATE COURT OF
                                                                                 REMOVAL OF ACTION TO
                     13         v.                                               FEDERAL COURT
                     14         ADP, LLC, a foreign corporation,
                     15                      Defendant.
                     16
                     17         TO:    MARICOPA COUNTY SUPERIOR COURT CLERK OF THE STATE OF
                     18                ARIZONA

                     19                PLEASE TAKE NOTICE that on May 20, 2020, Defendant ADP, LLC filed a Notice

                     20         of Removal of Civil Action under 28 U.S.C. §§ 1331, 1441(a), (c) and 1446, and Local Rule

                     21         of Civil Procedure 3.6, with the Clerk of the United States District Court for the District of

                     22         Arizona. A copy of the Notice of Removal is attached as Exhibit A.

                     23                Please also take notice that the filing of the Notice of Removal with the Clerk of this

                     24         Court effects the removal of the action in accordance with 28 U.S.C. § 1446(d).

                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                      Case 2:20-cv-00986-DGC Document 1 Filed 05/20/20 Page 28 of 28



                         1               DATED this 20th day of May, 2020.
                         2
                         3
                                                                        /s/ Andrea Lovell
                         4                                              Andrea Lovell
                                                                        Sarah O’Keefe
                         5                                              LITTLER MENDELSON, P.C.
                                                                        Attorneys for Defendant
                         6
                         7
                                ORIGINAL of the foregoing e-filed
                         8      this 20th day of May, 2020; and
                         9      COPY of the foregoing emailed this
                                same date to:
                     10
                                THE FOSTER GROUP, PLLC
                     11         Troy P. Foster
                                Megan N. Weides
                     12         518 East Willetta Street
                                Phoenix, Arizona 85004
                     13         tfoster@thefosterlaw.com
                                mweides@thefosterlaw.com
                     14
                                Attorneys for Plaintiff
                     15
                     16         /s/ Suzy Walker
                     17         4831-5563-2827.1


                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                      -2-
         602.474.3600
